Citation Nr: 1729994	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, a nervous problem, and emotional problem.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, a nervous problem, and emotional problem.   


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esquire


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to January 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO). 

In 1978, the Veteran claimed service connection for emotional problems, and in 1982 he claimed service connection for a nervous condition.  More recently, in  2012, the Veteran claimed service connection for schizophrenia.  The Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving an acquired psychiatric disorder to include schizophrenia.  The Veteran is not competent to diagnose schizophrenia; therefore, he is not competent to limit his appeal to schizophrenia, emotional problems, or a nervous condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Fed 17, 2009).  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons. 

In a June 2017 letter, the Veteran's attorney requested that the Board hold the case for 90 days to allow for the submission of evidence and argument. In light of the full grant of the benefit sought on appeal below, the Board finds that the extension request is moot.


FINDINGS OF FACT

1.  In an April 1982 rating, decision, the RO denied service connection for a nervous condition; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence received since the April 1982, decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, a nervous problem, and emotional problem.  

3.  Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's schizophrenia is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The April 1982 decision denying service connection for a nervous condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2.  New and material evidence has been received, and the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, a nervous problem, and emotional problem, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for establishing service connection for schizophrenia has been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the Board's decision herein grants entitlement to reopen the claim for service connection, and grants service connection for schizophrenia, it constitutes a complete grant of the benefits sought on appeal, hence no further action is required to comply with the VCAA and the implementing regulations in regards to these issues. 

II. New and Material Evidence to Reopen the Claim for Service Connection

A. Legal Criteria

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

B.  Factual Background and Analysis 

In April 1982, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition.  The Veteran was notified of this denial but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its April 1982 denial, the RO indicated the service treatment records are silent as to a nervous condition.  The Veteran was discharged from service in January 1977, and reported suffering from a nervous condition since 1973.  The RO cited as evidence a February 1982, VA examination, service treatment records, and post service treatment reports.  The February 1982, VA examiner noted the first mention of a psychiatric disorder was in June 1978.  The Veteran reported being mixed up in his mind and unable to think clearly, and was unaware as to how long this had been going on.  He reported believing people could read his mind, and was paranoid.  He heard voices, had no insight into his condition, and had guilty feelings.  The examiner diagnosed the Veteran with schizophrenic disorder, undifferentiated type.  The examiner concluded he was unable to give an approximate date of onset of the Veteran's psychosis due to the Veteran's mental condition.  

The Board notes that in May 1978 the Veteran filed a claim for service connection for emotional problems that was not decided because his enlistment was void from the inception and his status had not changed from civilian to military.  This was later corrected to demonstrate the Veteran did serve, and received a general discharge under honorable conditions.

The evidence received since the April 1982, denial includes VA treatment records with references to schizophrenia, lay statements, and a private medical opinion proposing a nexus between his current psychiatric condition and service.

In an April 1984 hospitalization record, the Veteran reported being hospitalized in 1977 in California for a "nervous breakdown."  In a February 1987 record, the Veteran was noted as having schizophrenia, with a history of multiple psychiatric hospitalizations in the prior 10 years.  
 
In April 2012, the Veteran submitted a request to reopen the previously denied claim of service connection for schizophrenia.  In April 2013, the RO denied to reopen the Veteran's claim for service connection for a schizophrenic disorder.  The Veteran filed a notice of disagreement in June 2013, and in July 2014, a SOC was issued.  The Veteran filed a timely VA Form 9 in July 2014.

In July 2015, a private physician, Dr. R. C., reviewed the Veteran's file and rendered an opinion.  The examiner reference the Veteran's service personnel records which reference the Veteran's frequent misconduct.  The Veteran indicated that he began to hear voices while in service.  The record shows the first diagnosis of schizophrenia as 17 months post-discharge.  The examiner noted there was a stark contrast between being an outstanding recruit to repeated episodes of mental decompensation during the latter part of his enlistment.  The Veteran's reports of hearing voices during service, gives credence to prodromal schizophrenic symptoms, or in the alternative an early phase of schizophrenia with partial remission, followed by acute episodes and eventual full syndrome expression.  The examiner also noted it is not unusual for schizophrenics to wait years prior to seeking assistance due to the social embarrassment associated with schizophrenia.  Based on the above cited evidence and analysis, the examiner concluded it was more likely than not that the Veteran's schizophrenia began during service.

The Veteran has repeatedly submitted statements indicating that he has suffered from a psychiatric condition since service.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report observing psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His testimony is presumed credible in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The evidence of record shows a current disability, and a positive nexus.  
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285  (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Accordingly, for the aforementioned reasons, as the new evidence relates to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted. 

III. Service Connection

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Facts and Analysis

The Veteran was discharged from service in January 1977, and reported suffering from a nervous condition since 1973.  In February 1981 the Veteran was afforded a VA examination.  The examiner noted the first mention of a psychiatric disorder was in June 1978.  The Veteran reported being mixed up in his mind and unable to think clearly, and was unaware as to how long this had been going on.  He reported believing people could read his mind, and was paranoid.  He heard voices, had no insight into his condition, and had guilty feelings.  The examiner diagnosed the Veteran with schizophrenic disorder, undifferentiated type.  The examiner concluded he was unable to give an approximate date of onset of the Veteran's psychosis due to the Veteran's mental condition.  

Of record is a June 1978 statement from Dr. F. P., who indicated the Veteran had been schizophrenic, for "at least the past 5 years and probably longer." 

There is a loose piece of paper titled "Questionnaire, 2D Regimental Dispensary," dated September 13, 1976.  It is unclear; however seems the Veteran may have       visited a psychiatrist during service.  Of note, an answer to one question was that he would become a millionaire someday, and another is that service was not for him, as his mind was in the streets.  STRs also indicate the Veteran was noted as being under the influence of drugs and having disciplinary problems during service.   

In an April 1984 hospitalization record, the Veteran reported being hospitalized in 1977 in California for a "nervous breakdown."  In a February 1987 record, the Veteran was noted as having schizophrenia, with a history of multiple psychiatric hospitalizations in the prior 10 years.  
 
In July 2015, a private physician, Dr. R. C., reviewed the Veteran's file and rendered an opinion.  The examiner reference the Veteran's service personnel records which reference the Veteran's frequent misconduct.  The Veteran indicated that he began to hear voices while in service.  The record shows the first diagnosis of schizophrenia as 17 months post-discharge.  The examiner noted there was a stark contrast between being an outstanding recruit to repeated episodes of mental decompensation during the latter part of his enlistment.  The Veteran's reports of hearing voices during service, gives credence to prodromal schizophrenic symptoms, or in the alternative an early phase of schizophrenia with partial remission, followed by acute episodes and eventual full syndrome expression.  The examiner also noted it is not unusual for schizophrenics to wait years prior to seeking assistance due to the social embarrassment associated with schizophrenia.  Based on the above cited evidence and analysis, the examiner concluded it was more likely than not that the Veteran's schizophrenia began during service.
Here, the Board places greater weight on the July 2015, examiner's opinion.  As stated, the July 2015, opinion was provided following review of the file, and the reasoning was thorough.  The 1982 examination has been given minimal probative value, as the examiner did not come to a conclusion or render an opinion.   

The Board finds that service connection for schizophrenia is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).   


	ORDER	

Service connection for schizophrenia, is granted. 


   

______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


